

	

		II

		109th CONGRESS

		1st Session

		S. 1179

		IN THE SENATE OF THE UNITED STATES

		

			June 7, 2005

			Mr. Kennedy introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security Act to ensure

		  that benefits under part D of such title have no impact on benefits under other

		  Federal programs.

	

	

		1.Benefits under the medicare

			 drug program have no impact under other Federal programs

			(a)In

			 generalSection 1860D–42 of the Social Security Act (42 U.S.C. 1395w–152) is

			 amended by adding at the end the following new subsection:

				

					(c)Benefits have

				no impact on benefits under other Federal programsBenefits under

				this part, including the availability of negotiated prices under this part and

				premium and cost-sharing subsidies under section 1860D–14, shall not be treated

				as benefits or otherwise taken into account in determining an individual’s

				eligibility for, or the amount of benefits under, any other Federal

				program.

					.

			(b)Effective

			 dateThe amendment made by this section shall take effect as if

			 included in the enactment of section 101(a) of the Medicare Prescription Drug,

			 Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat.

			 2071).

			

